COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-209-CV
 
IN RE PATTI HICKS, JOE MCCOURRY       
           
           
           
        RELATORS
AND THE CITY OF THE COLONY
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION(1)
------------
The court has considered relators'
petition for writ of mandamus and real party in interest's response and is of
the opinion that relief should be denied. Accordingly, relators' petition for
writ of mandamus is denied.
Relators shall pay all costs of this
original proceeding, for which let execution issue.
 
                                                                       
PER CURIAM
 
PANEL A: GARDNER, J.; CAYCE, C.J.; and
HOLMAN, J.
DELIVERED: July 31, 2003

1. See Tex. R. App. P. 47.4.